Citation Nr: 0824480	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


ISSUES

1.  Entitlement to service connection for a left kidney 
disorder.  

2.  Entitlement to an increased rating for arthritis of the 
left knee with posterior cruciate ligament deficit, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO).  Specifically, in a 
June 2005 rating action, the RO in Philadelphia, Pennsylvania 
denied service connection for a left kidney disorder 
characterized as renal cell carcinoma and status post left 
nephrectomy.  Also, by a December 2006 decision, the RO in 
Pittsburgh, Pennsylvania denied a disability rating greater 
than 20% for the service-connected arthritis of the left knee 
with posterior cruciate ligament deficit.  

In May 2008 the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO in 
Pittsburgh, Pennsylvania.  The transcript of that hearing is 
of record.  

The claim for a disability rating greater than 20% for the 
service-connected arthritis of the left knee with posterior 
cruciate ligament deficit will be discussed in the Remand 
portion of the following decision and is being remanded to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDING OF FACT

The veteran did not exhibit a left kidney disorder in service 
or left renal cell carcinoma within one year of separation 
therefrom, and his diagnosed renal cell carcinoma and status 
post left nephrectomy is not associated in any way with his 
active military duty.  


CONCLUSION OF LAW

A left kidney disorder was not incurred during active 
military service, and left kidney cancer may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice which informs the veteran of 
how VA determines disability ratings and effective dates 
should also be provided.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in February 2005 satisfied the duty 
to notify provisions.  The veteran was apprised of the 
evidence needed to substantiate his service connection claim.  
He was also informed of the evidence that VA would obtain and 
of the evidence that he should submit or request VA's 
assistance in obtaining.  In a letter dated in March 2006 he 
was also advised of the criteria used in the determination of 
disability ratings and effective dates.  Dingess/Hartman, 19 
Vet. App. 473.  Although the March 2006 letter was issued 
after the February 2005 rating decision, the issue of 
timeliness of that notice is moot because the veteran's 
service connection claim is denied.

Regarding the duty to assist, service medical records, and VA 
and private treatment records adequately identified by the 
veteran, have been obtained and associated with the claims 
file.  He testified at a personal hearing before the 
undersigned Acting Veterans Law Judge, and a transcript of 
that hearing is in the record.  

The Board notes the veteran's request for a C&P examination 
with respect to his service connection claim.  As the Board 
will discuss in the following decision, however, service 
medical records are negative for complaints of, treatment 
for, or findings of a left kidney disorder.  In fact, the 
first competent evidence of a diagnosis of a left kidney 
disability occurred approximately 55 years after the 
veteran's separation from active military duty, and the 
claims folder contains no competent evidence of an 
association between the diagnosed renal cell carcinoma and 
status post left nephrectomy and his service.  As such, the 
Board finds that a remand to accord the veteran a VA 
examination pertinent to his kidney claim is not warranted.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that there is no indication that 
additional development is necessary.  The Board is satisfied 
that VA has done everything reasonably possible to assist the 
veteran with his service connection claim.  

Analysis

The veteran seeks service connection for the removal, due to 
cancer, of his left kidney.  He avers that the same 
in-service accident that injured his left knee also injured 
his left kidney and that the in-service injury to his left 
kidney led to his subsequent development of cancer of his 
left kidney.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
a malignant tumor, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).  

The Board has considered the veteran's contentions.  While 
service medical records confirm that the veteran was treated 
for a knee injury following a motor vehicle accident during 
service in June 1943, these active duty reports provide no 
record of complaints of, treatment for, or findings of a left 
kidney disorder, including after the motor vehicle accident.  
Significantly, a biopsy taken in October 2002 reflects the 
earliest competent evidence of a diagnosis of left kidney 
cancer.  Soon after that biopsy, a left nephrectomy was done.  

In short, the record is absent of competent evidence of a 
left kidney disorder during service, of left kidney cancer 
within one year after separation therefrom, and of any 
competent evidence of a relationship between the current left 
kidney diagnosis and the veteran's active military duty.  In 
fact, the veteran concedes that he has been told by his 
primary treating physician that his left kidney cancer was 
not related to service (including the in-service motor 
vehicle accident), and the record contains no competent 
probative evidence to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (where, as here, 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  As the weight of the probative 
evidence is against the claim, service connection for a 
kidney disorder must be denied.  38 C.F.R. § 3.303; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required).  

Reasonable doubt has been considered in this matter (see 
38 C.F.R. § 3.102); however, the just described probative 
medical and lay evidence against the claim outweighs the 
veteran's allegation of a nexus between his incurrence of his 
left kidney cancer and any incident of active military 
service.  The record thus does not contain an approximate 
balance of negative and positive evidence on the merits for a 
finding in the veteran's favor.  See Caluza v. Brown, 7 Vet. 
App. 498, 508-509 (1995) (holding that the benefit-of-the-
doubt rule is applicable only when the evidence is in 
equipoise). 


ORDER

Service connection for a left kidney disorder is denied.  


REMAND

Review of the record reveals that the veteran was last 
accorded a VA examination of his left knee in August 2006.  
Subsequently, however, and according to a March 2007 letter, 
a private treating physician advised that the veteran has "a 
degenerative meniscus tear, grade I PCL insufficient knee, 
and some early arthrosis of the patellofemoral medial 
compartments."  

Further, during the May 2008 hearing, the veteran and his 
wife testified regarding the veteran's inability to ambulate 
without assistance and on the impact that his limited 
mobility has on his activities of daily living.  The veteran 
also testified regarding his left knee pain and swelling and 
added that his pain and restricted mobility has worsened in 
the last two years.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, the 
Board finds that an additional VA examination is necessary in 
the present case to determine the current nature and extent 
of the veteran's service-connected left knee disability.  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letter 
furnished to the veteran in August 2006 in the present case 
does not comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The veteran should be provided with VCAA 
notice, in compliance with the requirements 
set forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claim for 
his service-connected left knee disability, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or an increase in severity of the 
pertinent disability, and the effect that 
the worsening has on his employment and 
daily life.  

In addition, the veteran should be provided 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability.  

He should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) evaluations under the applicable 
Diagnostic Codes for rating the service-
connected left knee disability on appeal.  

Also, he should be advised that, if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity of 
a particular disability from 0 percent to as 
much as 100 percent (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  Request records of any left knee 
treatment that the veteran may have received 
from the Altoona VA Medical Center since May 
2005.  All such available records should be 
associated with the claims folder.  

3.  Schedule the veteran for an examination 
by an appropriate specialist to determine 
the nature and extent of his 
service-connected left knee disability.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including x-rays, should be conducted, and 
all findings reported in detail.

All pertinent left knee pathology found on 
examination should be noted in the report of 
the evaluation.  In particular, the examiner 
should discuss the presence (including 
degree), or absence, of recurrent 
subluxation or lateral instability, 
dislocated semilunar cartilage (with 
episodes of "locking," pain, and effusion), 
symptomatic removal of semilunar cartilage, 
limitation of flexion, and limitation of 
extension associated with the service-
connected left knee disability.  

In addition, the examiner should discuss 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected left knee disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.

4.  Readjudicate the increased rating claim 
remaining on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


